Order, entered on December 11, 1962, unanimously affirmed, with $20 costs and disbursements to respondent. The proceeding is dismissed on the merits. Chapter 21 of the Laws of 1962 was effective to cancel the rent increases which were granted on September 1, 1961 to petitioner by the local rent office on basis of 1961 equalization rates. We reject, as inconsistent with the terms of the statute, construed as a whole and in light of legislative background, the petitioner’s contention that the statute should be restricted in its application to cancel increases in those cases where no increases would have been due if the 1954 equalization rate had been used. ('See L. 1962, eh. 21, §§ 4, 5; Matter of Solmar Realty Corp. v. Temporary *517State Sousing Rent Comm., 18 A D 2d 705; Capway Realty Corp. V. Temporary State Sousing Rent Comm., 18 A D 2d 687; Matter of Feinbart Realty Corp. v. Serman, 18 A D 2d 837.) The statute is constitutional in its application here. (See Capway Realty Corp. v. Temporary State Sousing Rent Comm., supra; Teeval Co. v. Stern, 301 N. Y. 346; I. L. F. T. Co. v. Temporary State Sousing Rent Comm., 11 N Y 2d 259; Bucho Solding Co. V. Temporary State Sousing Rent Comm., 11 N Y 2d 469.) Concur — ■ McNally, J. P., Stevens, Eager, Steuer and Bergan, JJ.